Conway, J.
Motion to compel judgment debtor to pay installments of four dollars and sixty cents a week on account of a judgment. Motion granted. Installments fixed at one dollar and fifty cents weekly. The court is without power to direct the Federal government to make deductions from the salary of an employee of the Home Owners’ Loan Corporation. However, once the employee’s salary is paid it becomes his personal property and he may be required to make payments on account of a judgment pursuant to section 793 of the Civil Practice Act. (Dibner v. Cousminer, 157 Misc. 229; Bool Floral Co., Inc., v. Coyne, 158 id. 13.)